DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/02/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (US 2016/0133971 A1, hereafter Naganuma) in view of Sato (US 2020/0235412 A1, hereafter Sato).
With regard to claim 1, Naganuma teaches a fuel cell system comprising:
a fuel cell in which cells of a plurality of cells are stacked [0020];
a current sensor (ammeter 530) configured to detect a current of the fuel cell [0028];
a voltage sensor (voltmeter 540) configured to detect a total voltage of the fuel cell [0028]; 
a circulation flow path of a cooling medium having an internal flow path that is formed inside the fuel cell (manifold 120) and an external flow path that is connected to 
a circulation pump (circulation pump 440) disposed in the external flow path and configured to adjust a flow rate of the cooling medium [0027, fig. 1]; and
a controller (control device 600 including portions 610, 620, 630, 640, 650, 660, and 670) configured to, where a temperature of the cooling medium at an inlet of the external flow path to the internal flow path (measured by sensor 450 on external flow path that leads to internal flow path) [0024, 0029] is lower than a predetermined threshold value (freezing) decide the flow rate of the cooling medium based on a calorific value such that the flow rate of the cooling medium is lower than that of a case where the calorific value is the same during normal operation of a fuel cell (lines 1-6, lower than line 7 as seen in fig. 2) and adjust the flow rate of the cooling medium in the circulation path to the desired flow rate (which would require controlling operation of the circulation pump) [0033-0035, fig. 2].  
Naganuma teaches a voltage sensor and teaches that the calorific value is related to power generated from the fuel cell (which would depend on voltage and current) [0028, 0045], but does not explicitly teach estimating calorific value to control the operation of the pump or teach a plurality of voltage sensors.  However, in the same field of endeavor, Sato teaches a plurality of voltage sensors (56-1 to 56-n) [0034, 0066, fig. 3] and teaches using voltage and current to calculate (estimate) a calorific value [0042].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the multiple voltage sensors and calorific value calculation of Sato with the fuel cell system of Naganuma for the benefit of being able to control 
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image1.png
    659
    996
    media_image1.png
    Greyscale

With regard to claims 2-3, Naganuma teaches a fuel cell system comprising:
a fuel cell in which cells of a plurality of cells are stacked [0020];
a current sensor (ammeter 530) configured to detect a current of the fuel cell [0028];
a voltage sensor (voltmeter 540) configured to detect a total voltage of the fuel cell [0028]; 
a circulation flow path of a cooling medium having an internal flow path that is formed inside the fuel cell (manifold 120) and an external flow path that is connected to the internal flow path and formed outside the fuel cell (supply path 421) [0024-0025, fig. 1];
a circulation pump (circulation pump 440) disposed in the external flow path and configured to adjust a flow rate of the cooling medium [0027, fig. 1]; and

Naganuma teaches a voltage sensor and teaches that the calorific value is related to power generated from the fuel cell (which would depend on voltage and current) [0028, 0045], but does not explicitly teach estimating calorific value to control the operation of the pump, correcting the calorific value, or teach a plurality of voltage sensors.  However, in the same field of endeavor, Sato teaches a plurality of voltage sensors (56-1 to 56-n) [0034, 0066, fig. 3] and teaches using voltage and current to calculate (estimate) a calorific value [0042] and teaches that the calorific value may be corrected [0176].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the multiple voltage sensors and calorific value calculation of Sato with the fuel cell system of Naganuma for the benefit of being able to control refrigerant supply rates to individual cell stacks (groups) and estimate coolant outlet temperature without the use of an outlet temperature sensor [Sato 0057, 0146-0156].  The fuel cell system of modified Naganuma would therefore be capable of 
With regard to claim 4, Naganuma teaches a fuel cell system comprising:
a fuel cell in which cells of a plurality of cells are stacked [0020];
a current sensor (ammeter 530) configured to detect a current of the fuel cell [0028];
a voltage sensor (voltmeter 540) configured to detect a total voltage of the fuel cell [0028]; 
a circulation flow path of a cooling medium having an internal flow path that is formed inside the fuel cell (manifold 120) and an external flow path that is connected to the internal flow path and formed outside the fuel cell (supply path 421) [0024-0025, fig. 1];
a circulation pump (circulation pump 440) disposed in the external flow path and configured to adjust a flow rate of the cooling medium [0027, fig. 1]; and
a controller (control device 600 including portions 610, 620, 630, 640, 650, 660, and 670) configured to, where a temperature of the cooling medium at an inlet of the external flow path to the internal flow path (measured by sensor 450 on external flow path that leads to internal flow path) [0024, 0029] is lower than a predetermined threshold value (freezing) decide the flow rate of the cooling medium based on a calorific value such that the flow rate of the cooling medium is lower than that of a case where the calorific value is the same during normal operation of a fuel cell (lines 1-6, 
Naganuma teaches a voltage sensor and teaches that the calorific value is related to power generated from the fuel cell (which would depend on voltage and current) [0028, 0045] and may be stored in the form of a map [0031], but does not explicitly teach estimating calorific value to control the operation of the pump, correcting the calorific value, or teach a plurality of voltage sensors.  However, in the same field of endeavor, Sato teaches a plurality of voltage sensors (56-1 to 56-n) [0034, 0066, fig. 3] and teaches using voltage and current to calculate (estimate) a calorific value [0042] and teaches that the calorific value may be corrected [0176].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the multiple voltage sensors and calorific value calculation of Sato with the fuel cell system of Naganuma for the benefit of being able to control refrigerant supply rates to individual cell stacks (groups) and estimate coolant outlet temperature without the use of an outlet temperature sensor [Sato 0057, 0146-0156].  The fuel cell system of Naganuma would therefore be capable of performing the claimed functions due to teaching the required components and teaching that a controller is capable of calculating and correcting a calorific value and teaching that a controller is capable of storing calorific values in the form of a map.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724      
    
/STEWART A FRASER/Primary Examiner, Art Unit 1724